IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-11492
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CESAR JAVIER SOLIZ, also known as El Artista,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-409-P-17
                       --------------------

                         September 13, 1999

Before SMITH, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Cesar Soliz, has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Soliz has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issue.   Accordingly, counsel

is excused from further responsibilities herein, and the appeal

is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.